NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                 No. 10-1780
                                _____________

                        UNITED STATES OF AMERICA

                                       v.

                            GEORGE THOMAS,
                    also known as GEORGE THOMAS EL

                               George Thomas,
                                  Appellant
                               _____________

                On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                     District Court No. 2-05-cr-00138-001
                District Judge: The Honorable William H. Yohn

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              January 13, 2012

           Before: SCIRICA, RENDELL, and SMITH, Circuit Judges

                           (Filed: January 13, 2012)
                           _____________________

                                 OPINION
                           _____________________

SMITH, Circuit Judge.

      George Thomas, proceeding pro se, appeals from the judgment of the United

States District Court for the Eastern District of Pennsylvania.     A grand jury
                                       1
returned an indictment in March of 2005, charging Thomas with two counts of

bank fraud in violation of 18 U.S.C. § 1344. On July 19, 2005, when Thomas

failed to appear for trial, a bench warrant was issued for his arrest. A superseding

indictment was returned in February of 2009, adding thirteen new charges: (1) one

count of violating 18 U.S.C. § 371 by conspiring to commit an offense against the

United States; (2) eleven counts of knowingly and unlawfully possessing,

transferring, and using a means of identification of another person in violation of

18 U.S.C. §§ 1028A(a)(1), (c)(5), and aiding and abetting such conduct in violation

of 18 U.S.C. § 2; and (3) one count of failing to appear for trial as required by the

conditions of his release in violation of 18 U.S.C. §§ 3146(a)(1) and (b)(A)(ii).

Thomas waived his right to a jury trial. On November 17, 2009, the District Court

found him guilty of each of the fifteen counts in the superseding indictment. At

sentencing, the District Court imposed, inter alia, a sentence on each count,

yielding a total term of imprisonment of 138 months.

      Thomas, proceeding pro se, filed a timely notice of appeal.1 The District

Court granted a motion by defense counsel to withdraw. On appeal, we appointed

new counsel to represent Thomas. Thereafter, Thomas moved to represent himself

and filed a waiver of counsel. In light of Thomas‟s waiver of counsel, we granted

his motion. At our direction, Thomas‟s discharged counsel mailed him transcripts


1
      The District Court had jurisdiction under 18 U.S.C. § 3231. We exercise
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                         2
of the District Court proceedings.       When Thomas failed to file a brief and

appendix, we ordered him to show cause why his appeal should not be

administratively closed and gave him fourteen days to file his brief and appendix.

He complied in part with this order, filing only a pro se brief of five pages.

         Thomas identified the District Court‟s sentence as the order being appealed.

We review a District Court‟s sentence for an abuse of discretion. Gall v. United

States, 552 U.S. 38, 51 (2007). Thomas does not provide any basis for disturbing

the District Court‟s sentence, which is within the guidelines range. Our review

fails to reveal any basis for finding procedural or substantive error.

         Thomas‟s pro se brief also alleged prosecutorial misconduct by presenting

the testimony of one of his coconspirators, Kesimu Clark, “who received a benefit

from their testimony in the form of a sentence reduction.” Because Thomas has

not demonstrated that this issue was preserved for appeal, we review for plain

error.    United States v. Olano, 507 U.S. 725, 731-32 (1993).           “In order to

demonstrate prosecutorial misconduct under a plain error standard, the review must

reveal „egregious error or a manifest miscarriage of justice.‟” United States v.

Brennan, 326 F.3d 176, 182 (3d Cir. 2003) (citation omitted). We find neither an

error nor a miscarriage of justice in presenting Clark‟s testimony. See United

States v. Hunte, 193 F.3d 173, 174 (3d Cir. 1999) (acknowledging that the

government may promise “leniency to cooperating witnesses in exchange for

truthful testimony”).
                                           3
      Thomas‟s pro se brief also asserted that a search of certain property was

conducted without a warrant or consent. A review of the District Court docket

fails to reveal that any motion to suppress was raised before trial. Accordingly, we

conclude that Thomas waived any ground for suppressing evidence seized as a

result of the search. Fed. R. Crim. P. 12(e); United States v. Rose, 538 F.3d 175,

184 (3d Cir. 2008) (concluding that Rule 12(e) “governs motions to suppress

evidence raised for the first time on appeal”).

      Thomas took issue with the admission of evidence that was not “personally

signed” and “sworn under penalty of perjury and legally notarized.” We are not

aware of any such requirement.            Furthermore, Thomas failed to provide any

citation to the record. We are, therefore, unable to address his argument that the

evidence was inadmissible and we deem it waived. See Fed. R. App. P. 28(a)(7)

and (9)(A).

      Thomas also asserted that “since no „mala in se‟ crime has been committed

. . . [he] should be immediately released.”        In addition, he submitted that his

appearance was induced by fraud. Without more, neither statement provides a

ground for setting aside his convictions for § 371 conspiracy, identity theft, bank

fraud, and failure to appear for trial.

      We will affirm the judgment of the District Court.




                                             4